Citation Nr: 1131552	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 through May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1999 and March 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In April 2003, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of that hearing is currently of record.

In April 2006, the Board issued a decision denying the Veteran's claim for service connection for muscle strains of both arms.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Memorandum Decision, the Court vacated the Board's April 2006 decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision.  In February 2009 and December 2009, the Board remanded the appeal for further development.  The appeal has now been returned to the Board for appellate disposition.

In support of his claim, the Veteran testified at a video-conference hearing before a Veterans Law Judge (VLJ) of the Board in September 2005.  A transcript of the hearing is currently of record.  The VLJ who conducted the hearing has since retired.  In May 2011, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2010).  The Veteran did not respond to the letter.  Therefore, the Board will assume the Veteran does not want another hearing and will proceed with his appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2010).



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral upper limbs neuropathy is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral upper limbs neuropathy have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral upper limbs neuropathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of a bilateral upper extremity disorder.  Specifically, at the November 2004 VA examination, the VA examiner diagnosed the Veteran with left thoracic outlet syndrome.  An April 2009 VA examination report provides a current diagnosis of left upper extremity peripheral (ulnar) neuropathy.  Further, the March 2010 VA examiner diagnosed the Veteran with bilateral upper limbs neuropathy.  Therefore, for purposes of establishing service connection, the Board finds that the Veteran has current diagnosis of a bilateral upper extremity disorder, which has most recently been diagnosed as bilateral upper limbs neuropathy.

The Veteran's service treatment records (STRs) indicate that he was treated in April 1959 for complaints of difficulty in raising his arms and joint ache.  He was diagnosed with a mild muscle strain and treated with heat.  The Veteran was discharged from the military in May 1960.  His military separation examination was normal.

Post-service VA and private treatment records, beginning in October 1984 and continuing to the present, document the Veteran's numerous complaints of pain and numbness in his bilateral extremities.  

At his DRO hearing in April 2003 and at his Board hearing in September 2005, the Veteran testified that he experienced numbness and pain in both extremities during his active military service and that these symptoms continued following his military discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

With respect to whether the Veteran's current bilateral upper extremity disorder, most recently diagnosed as bilateral upper limbs neuropathy, Dr. R.M.V., the Veteran's treating private physician, opined in January 2004 that there was a nexus between the Veteran's "in-service injury and current disability" and that "it is likely or more than likely this in service link is and has been continuous."  Prior to forming this opinion, Dr. R.M.V. reviewed the Veteran's STRs and post-service VA and private treatment records.  As support for this opinion, Dr. R.M.V. indicated that he had treated the Veteran for "chronic pain and numbness of the left elbow/forearm" since 1998.

Also in January 2004, Veteran's treating VA physician opined that there was enough evidence "to say that the current disability is a continuation of his disability from his service days begin[n]ing from 1959."  Prior to forming this opinion, the VA physician reviewed the Veteran's STRs and post-service VA and private treatment records.  As support for this opinion, he noted that the Veteran had a history of surgery for entrapment neuropathy of the left ulnar nerve at the left elbow, and had "chronic pain in the l[eft] arm with numbness in l[eft] 3rd, 4th, and 5th fingers."

In November 2004, the Veteran underwent a VA examination in order to evaluate the nature and etiology of his claimed bilateral upper extremity disorders.  The VA examiner reviewed the claims file.  In the examination report, the VA examiner opined that the examination findings and the Veteran's symptomatology were consistent with a left thoracic outlet syndrome.  He further opined that this disorder was "more likely than not unrelated to military service."  The VA examiner did not provide any rationale for this opinion.

The April 2009 VA examiner, following a review of the claims file, determined that the Veteran's current bilateral upper extremity disorder, diagnosed as left upper extremity peripheral (ulnar) neuropathy, was less likely as not caused by or a result of bilateral upper extremity problems during his active duty service.  In forming this opinion, the VA examiner did not discuss the January 2004 positive nexus opinions or offer an explanation for his conclusions in view of such positive nexus opinions.  

In March 2010, the Veteran was afforded another VA examination.  Following a review of the claims file, the VA examiner determined that the Veteran's current bilateral upper extremity disorder, diagnosed as bilateral upper limbs neuropathy, is less likely as not etiologically related to his active military service.  As support for this rationale, the VA examiner indicated that there is no supportive documented record indicating that the Veteran suffered from chronic or recurrent bilateral upper extremity disorders during his active military service.  The VA examiner also pointed out that the Veteran's military seperation examination was normal.  The VA examiner did not address the discrepancies between the positive nexus opinions of the Veteran's treating physicians and the negative nexus opinion of the previous VA examiner.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board gives more weight to the positive nexus opinions of the Veteran's treating physicians than the VA examiners' medical opinions.  Specifically, none of the VA examiners addressed the positive nexus opinions of the Veteran's treating physicians or the Veteran's lay statements regarding an in-service incurrence and continuity of symptomatology since his military discharge.  Further, the Board gives more weight to the opinion of the treating physicians, who are extremely familiar with the Veteran's current disorder and have treated the Veteran on several occasions, over the opinions of the VA examiners who only examined the Veteran on one occasion.  Further, the Veteran's treating physicians both reviewed the claims file, including the documentation of the Veteran's in-service incurrence, and thus they were familiar with the Veteran's history when they formed their positive nexus opinions.  Thus, for the aforementioned reasons, the Board finds the VA examiners' rationale to be inadequate.  Therefore, the Boards finds the positive nexus opinions of the Veteran's treating physicians to be more persuasive in deciding the Veteran's appeal.  

As previously mentioned, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, in light of the positive evidence of record, combined with the Veteran's lay statements regarding the reported date of onset of his current bilateral upper extremity disorder, the Board resolves all reasonable doubt in favor of the Veteran and finds that his bilateral upper limbs neuropathy is related to his active military service.  As such, the claim is granted.


ORDER

Service connection for bilateral upper limbs neuropathy is granted.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


